         

Exhibit 10.1 Resolution of the Board of Directors adopted August 12, 2008.
     WHEREAS, the Board of Directors wishes to amend, clarify and restate the
fees paid to non-employee Directors; and to also recognize that, from time to
time, directors have been, and will be, requested to conduct specific
assignments on behalf of, and beneficial to, the Corporation which involve their
expertise and an expenditure of their time beyond the expected scope of their
duties as a member of the Board of Directors,
Now, therefore, be it
     RESOLVED, that non-employee Directors shall be entitled to receive a
retainer at the rate of $10,000 per annum, payable $2,500 quarterly; and be it
     FURTHER RESOLVED, that a non-employee Director who is also elected Chairman
of the Board of Directors shall be entitled to receive an additional retainer at
the rate of $10,000 per annum, also payable quarterly; and be it
     FURTHER RESOLVED, that each non-employee Director is entitled to receive a
meeting fee of $1,000 for each regular meeting of the Board of Directors
attended in person or by teleconference; a meeting fee of $200 for each
teleconference board or committee meeting attended; and a meeting fee of $200
for attendance at any committee meeting which is held on a day other than the
day of a Board meeting; and be it
     FURTHER RESOLVED, that if any non-employee Director is requested by the
Chairman of the Board or the President and Chief Executive Officer to undertake
an assignment on behalf of the Board which is beyond the expected scope of
responsibility as a member of the Board, and in furtherance of the business of
the Corporation, such Director shall be entitled to $1,000 for each day spent on
such assignment; and be it
     FURTHER RESOLVED, that with respect to any such special assignment, the
Board member shall account for his or her time and make such report to the Board
as requested; and be it
     FURTHER RESOLVED, that non-employee Directors shall be entitled to
reimbursement for their reasonable out of pocket expenses, upon request and
presentation of documentation, incurred in connection with attendance at a Board
or committee meeting or in connection with the completion of an assignment
undertaken on behalf of the Board; and be it
     FURTHER RESOLVED, that these resolutions shall continue in full force and
effect until modified or rescinded by this or any future Board of Directors of
the Corporation..

 